DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2020 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on November 25, 2020.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20210424 for references purposes only.

Claim Objections
Claim 2 recites “receive, by the web browser, the master ML model from the web server.” This limitation is already present in claim 1. Claims 9 and 15 are similarly objected.
Claim 4 recites “receive, by the web browser, the metadata of the plurality of candidate advertisements” and “invoke, by the web browser based on processing the received web page, the client ML model to process the metadata of the plurality of candidate advertisements.” These limitations are already present in claim 1. Claim 11 is similarly objected.

Claim Rejections - 35 USC § 112, 1st paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “generate a client ML model by training the master ML model based on data stored by the web browser describing prior interactions between one or more users of the web browser and a plurality of previously displayed advertisements.” 
The relevant portion of the specification discloses that the client ML models are representative of any type of deep learning models (see [0018]). The specification further discloses the client ML models may initially be based on one or more master ML models, wherein the master ML model is trained based on training data describing interactions between a plurality of different users when visiting different web pages (see [0018]). The training data may include an indication that a user visited a web page and clicked on an advertisement, browsing data (e.g. which web pages are viewed), data describing the client devices (e.g. device type, operating system type), and the like (see [0019-0020]). The client model may include features and associated weights, and may reduce the number of features and/or weights (see [0021]). 
The limitation at issue is a genus because it covers all ways of generating a client ML model by training a master ML model. Any machine learning model must utilize data in order to train it. The claim limitation states that the data will be describing prior interactions between the users and the previously displayed advertisements. However, the claim limitation does not specify how to train the master ML model using the data describing prior interactions; specifically, which factors will be utilized to train the master ML model. The specification discloses the data as an indication that a user visited a web page and clicked on an advertisement, browsing data, and data describing the client devices. Because the specification does not provide sufficient evidence for this generic limitation, the claim is rejected under 112. Claims 8 and 14 are similarly rejected. 

Claim Rejections - 35 USC § 112, 2nd paragraph 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the indications.” There is insufficient antecedent basis for this limitation in this claim. Specifically, does this limitation refer to "indications" or to "the indication." In order to compare the claim with the prior art (i.e. for prior art purposes only) and thus to provide compact prosecution, Examiner will interpret the phrase as “indications.” Claims 10 and 16 are similarly rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Deng et al. (US 2018/0253759), in view of Grant et al. (US 2010/0318426), and further in view of Choudhary et al. (US 2019/0385043).

Claims 1, 8, 14
Deng discloses:
a plurality of processors (processors, see [0100]); and
a memory (memory, see [0101]) storing instructions which when executed by one or more of the processors, cause the one or more of the processors to:
transmit, by a web browser executing on a first processor (web browser on client device, see [0023]) of the plurality of processors to a web server executing on a second processor of the plurality of processors, a hypertext transfer protocol (HTTP) request for a web page at a first uniform resource identifier (URI) (HTTP request includes URL, see [0023]);
receive, by the web browser from the web server via a network, the web page (web page, see [0024]) at the first URI, and metadata (targeting criteria, see [0032-0034]) of a plurality of candidate advertisements to display in the web browser with the web page, the plurality of candidate advertisements determined by the web server based on the master model (machine learning model, see [0053-0056]),
process, by the client ML model executing in the web browser, the received metadata (targeting criteria, see [0032-0034]) of the plurality of candidate advertisements.
Deng does not disclose:
Determine… page;
Receive… advertisements;
Output… device.
Grant teaches:
determine, by the client ML model based on the processing, a first candidate advertisement (advertisement/content, see [0125, 0134]) of the plurality of candidate advertisements to display in the web browser with the received web page;
receive, by the web browser from a second URI, the first candidate advertisement (advertisement/content, see [0134]) of the plurality of candidate advertisements; and
output, by the web browser, the received web page and the first candidate advertisement for display on a display device (advertisement/content, see [0134]).
Deng discloses receiving a web page and metadata on a plurality of candidate advertisements. Deng does not disclose determining/receiving/outputting a first advertisement, but Grant does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the leveraging usage data of an online resource of Deng with the determining/receiving/outputting a first advertisement of Grant because 1) a need exists for determining whether a content item is likely to result in future 
Deng in view of Grant discloses the limitations above. Deng in view of Grant  does not disclose:
a master machine learning (ML) model;
the master ML model trained based on a plurality of users;
generate… advertisements. 
Choudhary teaches:
a master machine learning (ML) model (global machine learning model, see [0048]),
the master ML model trained based on a plurality of users (global parameters, uses a subset of client devices, client training data from different sources see [0049-0051]);
generate a client ML model (local machine learning model, see [0048], figure 2) by training the master ML model (global machine learning model, see [0054]) based on data (global parameters, see [0049]) stored by the web browser describing prior interactions between one or more users of the web browser and a plurality of previously displayed advertisements (digital content, see [0048]).
Deng in view of Grant disclose outputting a first advertisement. Deng in view of Grant does not disclose a master ML model trained on a plurality of users and generating a client ML model based on the master ML model, but Choudhary does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to 

Claims 2, 9, 15
Furthermore, Deng discloses:
the memory storing instructions which when executed by one or more of the processors, causes the one or more processors to:
determine, by the web browser for each previously displayed advertisement, whether the one or more users clicked on the previously displayed advertisement (click through rate, see [0039]); and 
store, by the web browser in a user profile in the memory, an indication of whether the one or more users clicked on each previously displayed advertisement (measure of the actual CTR, see [0061]) wherein the master ML model is associated with a domain comprising a plurality of web pages including the web page at the first URL wherein the client ML model is associated with the user profile in the memory.
Furthermore, Choudhary teaches:
the trained master ML model determines a likelihood that all users accessing the web page will click on the first candidate advertisement (predict whether user will open a digital communication, see [0068]),
receive, by the web browser, the master ML model (global machine learning model, see [0034, figure 2]) from the web server (server, see [0034], figure 2).

Claims 3, 10, 16
Furthermore, Deng discloses:
the memory storing instructions which when executed by one or more of the processors, causes the one or more processors to:
iteratively train the master ML model (machine learning model, see [0053-0056]) based on a ML algorithm and training data to generate the client ML model, the training data comprising: (i) the indications of whether the one or more users clicked on (click through rate, see [0039]) each previously displayed advertisement stored in the user profile, (ii) IP addresses (IP address, see [0045]) of a plurality of client devices displaying the previously displayed advertisements, (iii) user profile data (profile, identity of user, see [0045]), (iv) unique identifiers for each previously displayed advertisement (impression data such as date/time/source/client/user id, see [0037]), (v) a category (viewed/clicked/dismissed, see [0045]) of each previously displayed advertisement, and (vi) an entity (identity of company, identity of content provider, see [0045]) associated with each previously displayed advertisement;
remove, based on training the client ML model on the trained master ML model, a first feature from the client ML model based on a determination that the first feature is not relevant in determining whether an advertisement will be clicked (modify one of the content items, see [0047]), 
convert a second feature of the client ML model from a first data type to a second data type based on a determination that a precision of the first data type is not required to determine whether an advertisement will be clicked (modify content items such that second content item is of second type, see [0047]), the precision of the first data type greater than a precision of the second data type.
Furthermore, Choudhary teaches:
the client ML model determines a likelihood that the one or more users of the web browser will click on the first candidate advertisement (predict whether user will open a digital communication, see [0068]) based at least in part on the training of the client ML model using the master ML model and the data stored by the web browser describing the prior interactions,
wherein the trained master ML model includes the first feature (adjusts the global parameters, see [0060]),
based on training the client ML model (local machine learning model, see [0048]) on the trained master ML model (global machine learning model, see [0054]).

Claims 4, 11
Furthermore, Deng discloses:
receive, by the web browser, the metadata of the plurality of candidate advertisements, the metadata comprising an advertisement type (e.g. dynamic content items vs. text content items, presented on smartphone, see [0015, 0033]), an advertiser type (attributes of content provider, see [0045]), and an 
invoke, by the web browser based on processing the received web page, the client ML model (machine learning model, see [0053-0056]) to process the metadata of the plurality of candidate advertisements.

Claims 5, 12, 18
Furthermore, Deng discloses:
compute, by the client ML model based at least in part on the metadata of the plurality of candidate advertisements and one or more interests of the one or more users of the web browser, a respective score (predictive CTR, see [0051]) reflecting a probability that the one or more users of the web browser will click on the plurality of candidate advertisements;
select, by the client ML model, the first candidate advertisement and a second candidate advertisement of the plurality of candidate advertisements based on the scores for the first and second candidate advertisements (ranking multiple content items, see [0052]).
Furthermore, Grant teaches:
receive, by the web browser from a third URI, the second candidate advertisement (related advertisement, see [0134]) of the plurality of candidate advertisements; and
output, by the web browser, the received web page and the first and second candidate advertisements for display on the display device (see [0134]).

Claims 6, 13, 19
Furthermore, Deng discloses:
determine, by the web server for each of a plurality of advertisements displayed on a plurality of client devices, whether a respective user clicked on each advertisement (click through rate, CTR, for specific content items, see [0039]) of the plurality of advertisements displayed on the respective client device;
store, by the web server, an indication of whether the user clicked on each advertisement (measure of the actual CTR, see [0061]) of the plurality of advertisements displayed on the respective client device; and
train the master ML model based on a ML algorithm and training data, the training data comprising: (i) the stored indication (measure of the actual CTR, see [0061]) of whether the user clicked on each advertisement of the plurality of advertisements displayed on the respective client device, (ii) IP addresses (IP address, see [0045]) of the plurality of client devices, (iii) user profile data (profile, identity of user, see [0045]), (iv) unique identifiers (impression data such as date/time/source/client/user id, see [0037]) for each previously displayed advertisement (v) a category (viewed/clicked/dismissed, see [0045]) of each previously displayed advertisement and (vi) an entity (identity of company, identity of content provider, see [0045]) associated with each previously displayed advertisement.

Claims 7, 20
Furthermore, Deng discloses:
the plurality of candidate advertisements are stored by an advertisement server (server, see figure 3) executing on a third processor of the plurality of processors, wherein the web browser receives the first advertisement from the advertisement server.

Claim 17
Furthermore, Grant teaches:
converting, by the web browser, one or more data types of the client ML model from a first format to a second format (reformat, see [0097]), the second format having a storage requirement that is less than a storage requirement of the first format.

Response to Arguments
Applicant argues that the prior art does not teach a client ML model that is trained based on a master ML model. 
Please see new mapping.

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621